Filed 2/26/21 P. v. Torrance CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----
THE PEOPLE,

                   Plaintiff and Respondent,                                                 C091021

         v.                                                                     (Super. Ct. No. CRF186604)

JOSEPH TORRANCE,

                   Defendant and Appellant.

         Appointed counsel for defendant Joseph Torrance asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant was convicted of a child molestation offense in 2003 and failed in
2007, 2009, and 2010 to update his sex offender registration. Later, in 2017, as
Woodland Police Department officers were conducting a sex offender registration
compliance check on defendant, they discovered defendant had not lived at his last
known address for several months. The next day defendant left a voicemail with an
officer indicating he was unhoused. He agreed to meet at the police department but failed
to appear.
         The People charged defendant with failing to annually register as a sex offender
(Pen. Code, §§ 290.012 subd. (a), 290.018, subd. (b)) and failing to update his sex


                                                             1
offender registration (Pen. Code, § 290.013, subd. (a)). Defendant pleaded no contest to
both counts and the trial court placed defendant on probation for three years with 90 days
in county jail and 20 days’ time served. The trial court imposed two sex offender
conditions over defendant’s objection, one prohibiting contact with anyone under age 18
and another prohibiting the use of encryption or password protection software that might
change the appearance of dates or images. Defendant did not obtain a certificate of
probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, Acting P. J.


We concur:


    /S/
DUARTE, J.


    /S/
KRAUSE, J.

                                              2